DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/10/2021.  Claims 1, 3-7, 9, and 11-19 are pending in the case.  Claims 2, 8, and 10 have been cancelled.  Claims 16-19 have been added.  Claims 1 and 9 are independent claims.

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that “[i]n rejecting the claims, the Office Action admits the cited references contain no disclosure, teaching or suggestion of multiple features” (page 13).  Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
Applicant argues that “[m]erely stating that ‘it would have been obvious’ is insufficient” (page 14).  Examiner respectfully notes that the Office action includes detailed citations to prior art and motivation statements for each reference, and therefore does not merely state “it would have been obvious.”
Applicant argues that “[t]he Office Action cites Rosenblum at Paragraph [039] thereof, for the following statement: ‘keywords 302 may be top trending keywords KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007).  The general teaching of presenting a list ordered by reference count is a very transferrable concept.  Once a person of ordinary skill in the art is introduced to the concept via one list, that person is capable of applying the concept to a different list.
Applicant argues that “the Goeldi document as cited refers only to ‘brand sentiment’ and neither discloses, teaches, nor suggests a system or method of providing news analysis. The Goeldi document is therefore also considered non-analogous art.” (page 15).  Examiner respectfully disagrees.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  MPEP § 2141.01(a)(I).  Both Goeldi and the claimed invention calculate and present an average of live sentiment scores, therefore Goeldi is analogous art.
Applicant argues that “a mere representation that ‘one would have been motivated to make such a combination to intuitively communicate the most important results to the user’ provides insufficient basis for the combination [of KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007).  The general teaching of averaging and displaying live scores is a very transferrable concept.  Once a person of ordinary skill in the art is introduced to the concept via one set of scores, that person is capable of applying the concept to a different set of scores.
Applicant argues that “[t]he fact that so many references are cited with so little support is the epitome of impermissible hindsight reconstruction in view of Applicant's disclosure” (page 15).  Examiner respectfully disagrees.  Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  MPEP § 2145(V).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 12-13, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Brovinsky et al. (US 2017/0249389 A1, hereinafter Brovinsky) in view of Kottha et al. (US 2017/0193397 A1, hereinafter Kottha), Kazi et al. (US 2017/0220578 A1, hereinafter Kazi), Rosenblum et al. (US 2016/0100020 A1, hereinafter Rosenblum), and Goeldi (US 2010/0121707 A1).

As to independent claim 1, Brovinsky teaches a system of providing news analysis comprising:
a computing system comprising a processor (“System 100 may generally include a background processing utility 102 (e.g. server(s)),” paragraph 0105 lines 4-6), a memory (“System 100 may generally include a background processing utility 102 (e.g. server(s)),” paragraph 0105 lines 4-6), a user interface (figures 1C, 1D), a communications interface (“System 100 may generally include a background processing utility 102 (e.g. server(s)),” paragraph 0105 lines 4-6), and word data stored on the 
retrieves news data from a plurality of information sources over a network via the communications interface (“The social data mining module 120 may include and/or be associated with one or more social-network-interface layers 122 (e.g. programmatic application interfaces (APIs)), adapted to provide access to the social data mining module 120 to posts published on their social networks. Interfaces and functionalities for accessing various social networks are typically published and regularly updated by social network companies/operators, such as Facebook, Twitter and others,” paragraph 0110 lines 1-9); and
calculates a live sentiment score of each of the words (“Operation 230 of method 200 includes applying a sentiment analysis processing to the social posts to determine/evaluate their sentiment value in relation to a key phrase indicated thereby,” paragraph 0113 lines 1-4).
by averaging the sentiment score of a respective word with the sentiment scores of other of the plurality of words within a same sentence.
Kottha teaches a system that calculates a live sentiment score of each of the words by averaging the sentiment score of a respective word with the sentiment scores of other of the plurality of words (“the sentiment analyzer 125 determines a sentiment intensity score based on a score assigned to each word or based on a classifier confidence. Some words may increase a sentiment intensity score and others may decrease the sentiment intensity score,” paragraph 0022 lines 35-39) within a same sentence (“The rule based algorithm builds a parse tree of the input sentence and then finds the sentiment of each word and merges the word at a clause level and a sentence level based on grammatical dependencies and predefined rules,” paragraph 0022 lines 31-34).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Brovinsky to comprise the averaging of Kottha.  One would have been motivated to make such a combination to avoid calculating unrelated sentences together.
Brovinsky/Kottha does not appear to expressly teach a system that:
tallies an amount of times that each of the plurality words are referenced within the news data;
presents at least one of the plurality of words comprising a highest number of the amount of times referenced, wherein the at least one of the plurality of words is presented with a respective live sentiment score; and
presents with a respective number equaling the amount of times referenced and the respective live sentiment score.
Kazi teaches a system that:
tallies an amount of times that each of the plurality words are referenced within the news data (“Each of the other content items referenced in the popular-links module may have greater than a threshold number of associated communications. The threshold number may be a threshold score or rank, such that the popular-links module may only include references to content items with the highest number of associated communications,” paragraph 0064 lines 8-14);
presents at least one of the plurality of words comprising a highest number of the amount of times referenced (figure 7 shows the highest references for “VMAs” and reference counts), wherein the at least one of the plurality of words is presented with a respective live sentiment score (“the search-results module 320 may include one or more interactive elements, which may be in the form of a sentiment-representation such as the sentiment-representation 360,” paragraph 0061 lines 84-87); and
presents with a respective number equaling the amount of times referenced (Kazi figure 7 shows reference counts) and the respective live sentiment score (“the search-results module 320 may include one or more interactive elements, which may be in the form of a sentiment-representation such as the sentiment-representation 360,” Kazi paragraph 0061 lines 84-87).

Brovinsky/Kottha/Kazi does not appear to expressly teach a system that presents a top list of the plurality of words in an order based on the amount of times referenced.
Rosenblum teaches a system that presents a top list of the plurality of words in an order based on the amount of times referenced (“keywords 302 may be top trending keywords in one or more marketing channels,” paragraph 0039 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of Brovinsky/Kottha/Kazi to comprise the list of Rosenblum.  One would have been motivated to make such a combination to intuitively communicate the most important results to the user.
Brovinsky/Kottha/Kazi/Rosenblum does not appear to expressly teach a system wherein the processor: calculates an average of the live sentiment scores of the plurality of words; and presents the average.
Goeldi teaches a system wherein the processor: calculates an average of the live sentiment scores of the plurality of words; and presents the average (“brand sentiment index gauge 907 tells how positively or negatively social media participants are talking about users’ brands, products, or services,” paragraph 0085 lines 6-9).


As to dependent claim 4, the rejection of claim 1 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a system wherein the user interface is a display and at least one of a keyboard (Rosenblum figure 1 part 106), a mouse, and a touchscreen, wherein the top list is displayed on the display (“keywords 302 may be top trending keywords in one or more marketing channels,” Rosenblum paragraph 0039 lines 1-2).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a system wherein the processor:
categorizes the plurality of words from the news data (Kazi figure 7 navigation bar “Top | Latest | News | Photos | People”); and
provides a plurality of selectable categories on the display, wherein when selected, the plurality of words within the category are displayed each with the respective number equaling the amount of times referenced (Kazi figure 7 shows the highest references for “VMAs” and reference counts) and the respective live sentiment score (“the search-results module 320 

As to independent claim 9, Brovinsky teaches a method of providing news analysis comprising steps of:
retrieving, via software running on a computing system, news data from a plurality of information sources over a network (“The social data mining module 120 may include and/or be associated with one or more social-network-interface layers 122 (e.g. programmatic application interfaces (APIs)), adapted to provide access to the social data mining module 120 to posts published on their social networks. Interfaces and functionalities for accessing various social networks are typically published and regularly updated by social network companies/operators, such as Facebook, Twitter and others,” paragraph 0110 lines 1-9);
calculating, via software running on the computing system, a live sentiment score of each of the plurality words by:
accessing word data comprising a plurality of words each comprising a sentiment score (“Operation 230 of method 200 includes applying a sentiment analysis processing to the social posts to determine/evaluate their sentiment value in relation to a key phrase indicated thereby,” paragraph 0113 lines 1-4).
, and averaging the sentiment score of a respective word with the sentiment scores of other of the plurality of words within a same sentence.
Kottha teaches a method comprising accessing word data comprising a plurality of words each comprising a sentiment score, and averaging the sentiment score of a respective word with the sentiment scores of other of the plurality of words (“the sentiment analyzer 125 determines a sentiment intensity score based on a score assigned to each word or based on a classifier confidence. Some words may increase a sentiment intensity score and others may decrease the sentiment intensity score,” paragraph 0022 lines 35-39) within a same sentence (“The rule based algorithm builds a parse tree of the input sentence and then finds the sentiment of each word and merges the word at a clause level and a sentence level based on grammatical dependencies and predefined rules,” paragraph 0022 lines 31-34).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Brovinsky to comprise the averaging of Kottha.  One would have been motivated to make such a combination to avoid calculating unrelated sentences together.
Brovinsky/Kottha does not appear to expressly teach a method comprising:
tallying, via the software running on the computing system, an amount of times that each of the plurality words are referenced within the news data;
presenting, via software running on the computing system, at least one of the plurality of words comprising a highest number of the amount of times 
presenting, via software running on the computing system, with a respective number equaling the amount of times referenced and the respective live sentiment score.
Kazi teaches a method comprising:
tallying, via the software running on the computing system, an amount of times that each of the plurality words are referenced within the news data (“Each of the other content items referenced in the popular-links module may have greater than a threshold number of associated communications. The threshold number may be a threshold score or rank, such that the popular-links module may only include references to content items with the highest number of associated communications,” paragraph 0064 lines 8-14);
presenting, via software running on the computing system, at least one of the plurality of words comprising a highest number of the amount of times referenced (figure 7 shows the highest references for “VMAs” and reference counts), wherein the at least one of the plurality of words is presented with a respective live sentiment score (“the search-results module 320 may include one or more interactive elements, which may be in the form of a sentiment-representation such as the sentiment-representation 360,” paragraph 0061 lines 84-87); and
presenting, via software running on the computing system, with a respective number equaling the amount of times referenced (Kazi figure 7 shows reference counts) and the respective live sentiment score (“the search-results module 320 may include one or more interactive elements, which may be in the form of a sentiment-representation such as the sentiment-representation 360,” Kazi paragraph 0061 lines 84-87).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Brovinsky/Kottha to comprise the presentation of Kazi.  One would have been motivated to make such a combination to intuitively communicate the most important results to the user.
Brovinsky/Kottha/Kazi does not appear to expressly teach a method comprising presenting, via software running on the computing system, a top list of the plurality of words in an order based on the amount of times referenced.
Rosenblum teaches a method comprising presenting, via software running on the computing system, a top list of the plurality of words in an order based on the amount of times referenced (“keywords 302 may be top trending keywords in one or more marketing channels,” paragraph 0039 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of Brovinsky/Kottha/Kazi to comprise the list of Rosenblum.  One would have been motivated to make such a combination to intuitively communicate the most important results to the user.

Goeldi teaches a method comprising calculating, via software running on the computing system, an average of the live sentiment scores of the plurality of words; and presenting, via software running on the computing system the average (“brand sentiment index gauge 907 tells how positively or negatively social media participants are talking about users’ brands, products, or services,” paragraph 0085 lines 6-9).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Brovinsky/Kottha/Kazi/Rosenblum to comprise the presentation of Goeldi.  One would have been motivated to make such a combination to intuitively communicate the most important results to the user.

As to dependent claim 12, the rejection of claim 9 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a method wherein the step of presenting comprises displaying, via the software running on the computing system, the top list on a display (“keywords 302 may be top trending keywords in one or more marketing channels,” Rosenblum paragraph 0039 lines 1-2).

claim 13, the rejection of claim 12 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a method comprising:
categorizing, via the software running on the computing system, words from the news data (Kazi figure 7 navigation bar “Top | Latest | News | Photos | People”); and
presenting, via the software running on the computing system, a plurality of selectable categories on the display, wherein when selected, the plurality of words within the category are displayed with the respective number equaling the amount of times referenced (Kazi figure 7 shows the highest references for “VMAs” and reference counts) and the respective live sentiment score (“the search-results module 320 may include one or more interactive elements, which may be in the form of a sentiment-representation such as the sentiment-representation 360,” Kazi paragraph 0061 lines 84-87).

As to dependent claim 17, the rejection of claim 4 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a system wherein the top list is displayed on the display at https://buzzwords.news (The recited limitation is a design choice that does not carry patentable weight.  The functionality of the invention is not affected by the choice of assigned website.  See MPEP § 2144.04(VI)(C).).

As to dependent claim 19, the rejection of claim 12 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi further teaches a method wherein the step of .

Claims 3, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Brovinsky in view of Kottha, Kazi, Rosenblum, Goeldi, and Oreif (US 2015/0294220 A1).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a system wherein the user interface is a microphone and a speaker, wherein the computing system comprises a voice command software that recognizes a specified command wherein, when the specified command is recognized, the speaker plays the top list.
Oreif teaches a system wherein the user interface is a microphone and a speaker, wherein the computing system comprises a voice command software that recognizes a specified command wherein, when the specified command is recognized, the speaker plays the top list (“In some embodiments, the objective communication system has client/server software application module that allows a user to give voice commands and get voice responses as an alternative interaction method for viewing and navigating through the user interface,” paragraph 0010 lines 1-5).


As to dependent claim 11, the rejection of claim 9 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a method wherein the step of presenting comprises: recognizing, via the software running on the computer, a voice command by a microphone; and activating, via the software running on the computing system, a speaker to present the top list.
Oreif teaches a method wherein the step of presenting comprises: recognizing, via the software running on the computer, a voice command by a microphone; and activating, via the software running on the computing system, a speaker to present the top list (“In some embodiments, the objective communication system has client/server software application module that allows a user to give voice commands and get voice responses as an alternative interaction method for viewing and navigating through the user interface,” paragraph 0010 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Brovinsky/Kottha/Kazi/Rosenblum/Goeldi to comprise the voice commands of Oreif.  One would have been motivated to make such a combination to allow hands-free navigation.

As to dependent claim 18, the rejection of claim 11 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi/Oreif further teaches a method wherein the voice command further comprises the utterance, “Alexa, ask Buzz Words” (The recited limitation is a design choice that does not carry patentable weight.  The functionality of the invention is not affected by the choice of assigned invocation command.  See MPEP § 2144.04(VI)(C).).

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Brovinsky in view of Kottha, Kazi, Rosenblum, Goeldi, and Johnmar (US 2014/0032657 A1).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a system wherein the processor calculates an impact score of each of the plurality of words by averaging a respective live sentiment score with a respective number equaling the amount of times referenced.
Johnmar teaches a system wherein the processor calculates an impact score of each of the plurality of words by averaging a respective live sentiment score with a respective number equaling the amount of times referenced (“computing an Impact Score for each of a plurality of influencing sources,” paragraph 0018 lines 7-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of 

As to dependent claim 14, the rejection of claim 9 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a method comprising calculating, via software running on the computing system, an impact score of each of the plurality of words by averaging a respective live sentiment score with a respective number equaling the amount of times referenced.
Johnmar teaches a method comprising calculating, via software running on the computing system, an impact score of each of the plurality of words by averaging a respective live sentiment score with a respective number equaling the amount of times referenced (“computing an Impact Score for each of a plurality of influencing sources,” paragraph 0018 lines 7-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Brovinsky/Kottha/Kazi/Rosenblum/Goeldi to comprise the impact score of Johnmar.  One would have been motivated to make such a combination to highlight the most important results to the user.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Brovinsky in view of Kottha, Kazi, Rosenblum, Goeldi, and Rehling et al. (US 8463595 B1, hereinafter Rehling).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a system wherein the news data is a plurality of article titles retrieved from the plurality of information sources, wherein the same sentence is the article title in which the word is extracted from.
Rehling teaches a system wherein the same sentence is the article title in which the word is extracted from (“suppose an input text is the following newspaper headline,” column 2 lines 44-45).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sentences of Brovinsky/Kottha/Kazi/Rosenblum/Goeldi to comprise the titles of Rehling.  One would have been motivated to make such a combination to concentrate the calculation on the most important inputs.

As to dependent claim 15, the rejection of claim 9 is incorporated.
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi does not appear to expressly teach a method wherein the news data is a plurality of titles retrieved from the plurality of information sources, wherein the same sentence is the title in which the word is extracted from.
Rehling teaches a method wherein the same sentence is the title in which the word is extracted from (“suppose an input text is the following newspaper headline,” column 2 lines 44-45).
.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Brovinsky in view of Kottha, Kazi, Rosenblum, Goeldi, Oreif, and Graham-Smith (“Amazon Echo: the first 13 things to try,” 13 November 2016, https://www.theguardian.com/technology/2016/nov/13/amazon-echo-alexa-first-things-to-try).

As to dependent claim 16, the rejection of claim 3 is incorporated.  Brovinsky/Kottha/Kazi/Rosenblum/Goeldi/Oreif further teaches a system wherein the specified command further comprises the utterance “Alexa, ask Buzz Words” (The recited limitation is a design choice that does not carry patentable weight.  The functionality of the invention is not affected by the choice of assigned invocation command.  See MPEP § 2144.04(VI)(C).).
Brovinsky/Kottha/Kazi/Rosenblum/Goeldi/Oreif does not appear to expressly teach a system wherein the user interface further comprises AMAZON ECHO™, FIRE™, or DOT™.
Graham-Smith teaches a system wherein the user interface further comprises AMAZON ECHO™, FIRE™, or DOT™ (“Skills allow the Echo to interface with real-world services,” page 4 section “Order a takeaway” line 1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2015/0058344 A1 disclosing averaging occurrences of a phrase
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date 
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145